Citation Nr: 0404509	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  01-09 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include an inclusion cyst.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral leg disorder, claimed as shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1972 through April 
1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In November 2000 the RO, in pertinent part, denied 
entitlement to service connection for a low back disorder.  
That decision, as corrected and revised by a rating decision 
issued by the RO in late April 2001, also denied a request to 
reopen a claim for service connection for a leg muscle 
disorder, claimed as shin splints.  

The veteran's timely notice of disagreement was received in 
January 2001.  A statement of the case as to the claim for 
service connection for a low back disorder was issued in 
November 2001.  The veteran's timely substantive appeal was 
received in December 2001.

In December 2001, the RO determined that there was new and 
material evidence to reopen the claim of service connection 
for a bilateral leg disorder, claimed as shin splints.  That 
claim was denied on the merits by a rating decision prepared 
in February 2002 and issued to the veteran in March 2002.  
The veteran timely disagreed with that determination, and 
after a statement of the case was issued, his timely 
substantive appeal was received in November 2002.


The Board is obligated to address the issue of new and 
material evidence regardless of the RO's determination on 
that issue, and even though the RO's determination is, in 
this case, favorable to the veteran; hence, the issue has 
been characterized as reported on the title page.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).

The veteran's reopened claim of entitlement to service 
connection for a bilateral leg disorder on a de novo basis, 
claimed as shin splints, and the claim of entitlement to 
service connection for a low back disorder, to include an 
inclusion cyst, are addressed in the REMAND appended to this 
decision.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Service connection for a bilateral leg disorder, claimed 
as shin splints, was denied by the RO in February 1993 and 
issued to the veteran in April 1993; the veteran did not 
disagree with or appeal that decision, and that rating 
decision became final in April 1994.  

2.  The evidence associated with the record since the April 
1993 issuance of the rating decision which denied this claim 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the April 1993 rating decision 
wherein the RO denied entitlement to service connection for a 
bilateral leg disorder, claimed as shin splints, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).  The VCAA does not 
require VA to open a previously-denied claim unless new and 
material evidence has been presented.

In this case, the Board's decision that new and material 
evidence has been submitted to reopen the claim is fully 
favorable to the veteran, and further discussion of the 
application of the VCAA to this claim is not required. 


Analysis

By a rating decision issued in April 1993, the RO denied a 
claim of entitlement to service connection for a bilateral 
leg disorder, claimed as shin splints.  The RO noted that 
there was no evidence of post-service medical treatment of 
the veteran's shins.  The RO also noted that the veteran's 
service medical records were incomplete, and did not confirm 
that any chronic disorder of the legs was noted in service.  
At the time of the 1993 rating decision, the service medical 
records associated with the file consisted solely of the 
veteran's April 1976 service separation examination.

Although the prior denial of the veteran's claim for service 
connection for a bilateral leg disorder is final, the veteran 
may reopen the claim if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The RO determined that the veteran had 
submitted such evidence, and the Board agrees.

Prior to August 2001, the regulations governing requests to 
reopen claims stated that new and material evidence meant 
evidence not previously received which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a)(as in effect prior to Aug. 29, 2001).  As this 
claim was received in May 2000, the version of 38 C.F.R. 
§ 3.156 in effect prior to August 2001 is applicable to this 
claim.  No other standard than that articulated in the 
regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," the evidence should 
reasonably "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

Evidence obtained since the April 1993 rating decision became 
final includes more than 20 pages of service medical records 
not previously associated with the claims file.  

The additional service medical records now associated with 
the claims file disclose complaints of bilateral leg pain 
below the knee on several occasions during service.  As such, 
the service medical records are not cumulative or redundant 
and bear directly and substantially upon the claim at issue.  
The service medical records are new and material evidence, 
and the claim must be reopened.

Once a claim has been reopened, the Board must determine 
whether the development of that claim is complete or whether 
further development is required prior to reaching a decision 
based on all the evidence.  In this case, the veteran 
contends that he has had bilateral shin pain continuously and 
chronically following service, although this disorder affects 
him only when he walks long distances and carries excessive 
weight.  The record does not disclose that medical 
examination or opinion as to whether the veteran has shin 
splints incurred in service has been obtained during the 
pendency of this appeal.  It does not appear to the Board 
that development of the claim is complete.  Therefore, 
further development is required, and is addressed in the 
REMAND portion of the decision below.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
bilateral leg disorder, claimed as shin splints the appeal is 
granted to this extent only.  


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has issued a VCAA notice letter to the veteran in 
connection with his current appeal.

The veteran has requested VA examination of his legs and the 
muscles of the legs to determine whether he incurred chronic 
shin splints in service.  The medical evidence of record does 
not reflect that his legs or leg muscles have been examined 
subsequent to receipt in May 2000 of the request to reopen 
the claim regarding his claim for service connection for shin 
splints.  As the veteran has stated that the problem is 
intermittent rather than continuous, although chronic, the 
examination should be afforded at as time when the veteran 
has symptoms, if possible.  The veteran should be afforded VA 
examination, and medical opinion and should be obtained.

The veteran contends that he is entitled to service 
connection for a low back disorder, to include an inclusion 
cyst.  Medical opinion is required in order to determine 
whether an inclusion cyst, which was apparently excised in 
1982, was etiologically related to the veteran's service, 
and, if so to determine whether the veteran has current 
residuals of that cyst.  

The veteran also contends that his current low back disorder 
may be the result of his activities dropping out of 
helicopters during service.  An attempt should be made to 
obtain his service personnel records, which might provide 
additional information about the veteran's activities during 
service and verify his contentions that he jumped from and 
rappelled out of helicopters.  
VA examination to determine the appropriate diagnosis of the 
veteran's current low back disorder(s) and opinion as to the 
likelihood that any current disorder is etiologically related 
to the veteran's service is required.

Also, because there have been numerous CAVC decisions 
interpreting VA's duties under the VCAA subsequent to the 
RO's decisions in this case, the record should be examined to 
assure that all notice required under VCAA has been provided.  
E.g., Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
.

Accordingly, the case is REMANDED for the following actions:

1.  1.  The appellant has the right to 
submit additional evidence and argument 
on the matters that the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for low back and bilateral 
leg symptomatology since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

The veteran's personnel file, including 
performance evaluations and any other 
administrative or personnel records which 
would assist in determining the veteran's 
military occupational specialties, units 
of assignment, and duties, or the like, 
should be requested from the National 
Personnel Records Center.  

The veteran's VA clinical records at the 
Indianapolis, Indiana VA Medical Center 
from May 2003 to the present, and records 
from any other VA facility the veteran 
identifies as having treated him since 
May 2003, should be obtained.  

The veteran should be asked to state 
whether he has obtained any private (non-
VA) medical treatment since May 2003.  If 
so, the identified private medical 
records should be obtained.  

The veteran should be afforded the 
opportunity to identify any other 
relevant evidence, especially for the 
period from his discharge in 1976 up to 
1982, the date of the earliest VA medical 
record associated with the claims file.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any low back and bilateral leg 
disorders which may be present.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:
Does the veteran have a chronic acquired 
disorder(s) of his low back and/or 
bilateral legs, and if so, is it at least 
as likely as not that any such disorders 
are due to service, or if preexisting 
service, was/were aggravated thereby?  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for a 
low back disorder on a de novo basis, and 
for a bilateral leg disorder claimed as 
shin splints.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



